Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Titus Thomas appeals the district court’s order denying Thomas’ motion for a preliminary injunction in his civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Thomas v. Bell, No. 1:08-cv-02156-AW (D.Md. July 26, 2011). We *214dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.